 


109 HR 4699 IH: Stimulating Leadership in Cutting Expenditures Act (or SLICE Act) of 2006
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4699 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Udall of Colorado (for himself, Mr. Cooper, and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To facilitate Presidential leadership and Congressional accountability regarding reduction of spending. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Stimulating Leadership in Cutting Expenditures Act (or SLICE Act) of 2006. 
(b)FindingsCongress finds that— 
(1)the Congressional Budget Office has projected that unless current laws and policies are changed federal expenditures will exceed revenues during and after fiscal year 2007, which will require the government to borrow funds to offset these deficits; 
(2)substantial federal appropriations will continue to be required for ongoing costs of national defense and homeland security, as well as for other urgent purposes; 
(3)rescinding previously-mandated spending on lower-priority items would help reduce the extent to which such necessary appropriations for urgent purposes would require increases in the national debt that must be repaid, with interest, in the future; and 
(4)however, under current law, while the President can propose rescinding such spending, the Congress is not required to act on any such proposals by the President. 
(c)PurposeThe purpose of this Act is to enable the President to require Congress to debate and vote on certain presidential proposals for reducing spending. 
2.Expedited consideration of certain proposed spending reductions 
(a)In generalPart B of title X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by redesignating sections 1013 through 1017 as sections 1014 through 1018, respectively, and inserting after section 1012 the following new section: 
 
1013.Expedited consideration of certain proposed rescissions
(a)Proposed Rescission of Budget AuthorityIn addition to the method of rescinding budget authority specified in section 1012, the President may propose the rescission of any budget authority provided in Public Law 109–59 or in an appropriation Act. Funds made available for obligation under this procedure may not be proposed for rescission again under this section or section 1012. 
(b)Transmittal of Special Message 
(1)Proposed rescissions of transportation projects 
(A)The President may transmit to Congress a special message proposing to rescind amounts of budget authority provided in the Transportation Equity Act: A Legacy for Users (Public Law 109–59). 
(B)A special message transmitted pursuant to this subsection shall be accompanied by a draft bill each section of which would affect only the specific project or purpose specified in such section. 
(2)Proposed rescissions in appropriation acts 
(A)the President may transmit to Congress a special message proposing to rescind amounts of budget authority provided in an appropriation Act and include with that special message a draft bill each section of which, if enacted, would only rescind the amount of budget authority specified in such section. That bill shall clearly identify the amount of budget authority that is proposed to be rescinded for each program, project, or activity to which that budget authority relates. 
(B)If a special message transmitted pursuant to this subsection proposes to rescind budget authority included in an appropriation Act that includes accounts within the jurisdiction of more than one subcommittee of the Committee on Appropriations, the President shall send a draft bill that separates the proposed rescissions from accounts within the jurisdiction of each such subcommittee. 
(C)Each special message shall specify, with respect to the budget authority proposed to be rescinded, the matters referred to in paragraphs (1) through (5) of section 1012(a). 
(c)Procedures for expedited consideration 
(1)
(A)Before the close of the second legislative day of the House of Representatives after the date of receipt of a special message transmitted to Congress under subsection (b), the majority leader or minority leader of the House of Representatives shall introduce (by request) the draft bill accompanying that special message. If the bill is not introduced as provided in the preceding sentence, then, on the third legislative day of the House of Representatives after the date of receipt of that special message, any Member of that House may introduce the bill. 
(B)A bill affecting Public Law 109–59 shall be referred to the Committee on Transportation and Infrastructure and a bill to rescind budgetary authority included in an appropriation Act shall be referred to the Committee on Appropriations of the House of Representatives. The committee of referral shall report the bill without substantive revision, and with or without recommendation. The bill shall be reported not later than the seventh legislative day of that House after the date of receipt of that special message. If the Committee of referral fails to report the bill within that period, that committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar. 
(C)A separate vote on each section and, if any section is approved, on final passage of a bill referred to in subparagraph (B) shall be taken in the House of Representatives on or before the close of the 10th legislative day of that House after the date of the introduction of the bill in that House. If the bill is passed, the Clerk of the House of Representatives shall cause the bill to be engrossed, certified, and transmitted to the Senate within one calendar day of the day on which the bill is passed. 
(2)
(A)A motion in the House of Representatives to proceed to the consideration of a bill under this section shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(B)Debate in the House of Representatives on each section of a bill under this section shall not exceed one hour and debate on such bill shall not exceed 4 hours, in each case with such time being divided equally between those favoring and those opposing the section or final passage of the bill. A motion further to limit debate shall not be debatable. It shall not be in order to move to recommit a bill under this section or to move to reconsider the vote by which the bill is agreed to or disagreed to. 
(C)Appeals from decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a bill under this section shall be decided without debate. 
(3)
(A)A bill transmitted to the Senate pursuant to paragraph (1)(C) shall be referred to the appropriate committee. The committee shall report the bill without substantive revision and with or without recommendation. The bill shall be reported not later than the seventh legislative day of the Senate after it receives the bill. A committee failing to report the bill within such period shall be automatically discharged from consideration of the bill, and the bill shall be placed upon the appropriate calendar. 
(B)A separate vote on each section and on final passage of a bill transmitted to the Senate shall be taken on or before the close of the 10th legislative day of the Senate after the date on which the bill is transmitted. 
(4)
(A)A motion in the Senate to proceed to the consideration of a bill under this section shall be privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(B)Debate in the Senate on a bill under this section, and all debatable motions and appeals in connection therewith, shall not exceed 10 hours. The time shall be equally divided between, and controlled by, the majority leader and the minority leader or their designees. 
(C)Debate in the Senate on any debatable motion or appeal in connection with a bill under this section shall be limited to not more than 1 hour, to be equally divided between, and controlled by, the mover and the manager of the bill, except that in the event the manager of the bill is in favor of any such motion or appeal, the time in opposition thereto, shall be controlled by the minority leader or his designee. Such leaders, or either of them, may, from time under their control on the passage of a bill, allot additional time to any Senator during the consideration of any debatable motion or appeal. 
(D)A motion in the Senate to further limit debate on a bill under this section is not debatable. A motion to recommit a bill under this section is not in order. 
(d)Amendments and divisions prohibitedNo amendment to a bill considered under this section shall be in order in either the House of Representatives or the Senate. It shall not be in order to demand a division of the question in the House of Representatives (or in a Committee of the Whole) or in the Senate. No motion to suspend the application of this subsection shall be in order in either House, nor shall it be in order in either House to suspend the application of this subsection by unanimous consent. 
(e)Requirement to make available for obligationAny amount of budget authority proposed to be rescinded in a special message transmitted to Congress under subsection (b) shall be made available for obligation on the earlier of— 
(1)the day after the date upon which the House of Representatives defeats the section of a bill transmitted with that special message rescinding the amount proposed to be rescinded; or 
(2)the day after the date upon which the Senate rejects the relevant section of a bill that makes rescissions to carry out the applicable special message of the President. 
(f)DefinitionsFor purposes of this section— 
(1)the term appropriation Act means any general or special appropriation Act, and any Act or joint resolution making supplemental, deficiency, or continuing appropriations; and 
(2)the term legislative day means, with respect to either House of Congress, any calendar day during which that House is in session. . 
(b)Exercise of rulemaking powersSection 904 of such Act (2 U.S.C. 621 note) is amended— 
(1)by striking and 1017 in subsection (a) and inserting 1013, and 1018; and 
(2)by striking section 1017 in subsection (d) and inserting sections 1013 and 1018. 
(c)Conforming Amendments
(1)Section 1011 of such Act (2 U.S.C. 682(5)) is amended— 
(A)in paragraph (4), by striking 1013 and inserting 1014; and 
(B)in paragraph (5)— 
(i)by striking 1016 and inserting 1017; and 
(ii)by striking 1017(b)(1) and inserting 1018(b)(1). 
(2)Section 1015 of such Act (2 U.S.C. 685) (as redesignated by section 2(a)) is amended— 
(A)by striking 1012 or 1013 each place it appears and inserting 1012, 1013, or 1014; 
(B)in subsection (b)(1), by striking 1012 and inserting 1012 or 1013; 
(C)in subsection (b)(2), by striking 1013 and inserting 1014; and 
(D)in subsection (e)(2)— 
(i)by striking `and' at the end of subparagraph (A); 
(ii)by redesignating subparagraph (B) as subparagraph (C); 
(iii)by striking 1013 in subparagraph (C) (as so redesignated) and inserting 1014; and 
(iv)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)he has transmitted a special message under section 1013 with respect to a proposed rescission; and . 
(3)Section 1016 of such Act (2 U.S.C. 686) (as redesignated by section 2(a)) is amended by striking 1012 or 1013 each place it appears and inserting 1012, 1013, or 1014. 
(d)Clerical AmendmentsThe table of sections for subpart B of title X of such Act is amended— 
(1)by redesignating the items relating to sections 1013 through 1017 as items relating to sections 1014 through 1018; and 
(2)by inserting after the item relating to section 1012 the following new item: 
 
 
Sec. 1013. Expedited consideration of certain proposed rescissions.  . 
 
